DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 5/13/2022 has been fully considered. Claims 23-30 are new, claims 7, 10 and 22 are cancelled and claims 1-6, 8-9, 11-21 and 23-30 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022 has been entered.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  The phrase “an olefin-based” in line 3 of claim 1 and line 4 of claim 15 should be changed to the phrase “at least one olefin-based”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-9, 11-21 and 23-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, there is no support for the limitation “ethylene vinyl acetate having no more than 28% by weight vinyl acetate” for Component A. Page 18 of Applicant’s Specification discloses Component A comprising EVA with a proportion of copolymerized vinyl acetate being 19% and Component B comprising EVA grafted with maleic acid anhydride with a proportion of copolymerized vinyl acetate of 28%. 
However, this does not teach the limitation “ethylene vinyl acetate having no more than 28% by weight vinyl acetate” for Component A as page 18 of Applicant’s Specification only provides support for Component A comprising EVA with a proportion of copolymerized vinyl acetate being 19% as the proportion of copolymerized vinyl acetate of 28% is for Component B comprising EVA grafted with maleic acid anhydride, not Component A.
Dependent claims 2-6, 8-9, 11-14, 20-21 and 24-26 do not cure the deficiencies of independent claim 1 and are rejected for the same rationale.

Regarding claim 15, there is no support for the limitation “ethylene vinyl acetate having no more than 28% by weight vinyl acetate” for Component A. Page 18 of Applicant’s Specification discloses Component A comprising EVA with a proportion of copolymerized vinyl acetate being 19% and Component B comprising EVA grafted with maleic acid anhydride with a proportion of copolymerized vinyl acetate of 28%. 
However, this does not teach the limitation “ethylene vinyl acetate having no more than 28% by weight vinyl acetate” for Component A as page 18 of Applicant’s Specification only provides support for Component A comprising EVA with a proportion of copolymerized vinyl acetate being 19% as the proportion of copolymerized vinyl acetate of 28% is for Component B comprising EVA grafted with maleic acid anhydride, not Component A.
Dependent claims 16-19 do not cure the deficiencies of independent claim 15 and are rejected for the same rationale.

Regarding claim 23, there is no support for the limitation “ethylene vinyl acetate of Component A has a vinyl acetate content in a range from 19% to 28% by weight”. Page 18 of Applicant’s Specification discloses Component A comprising EVA with a proportion of copolymerized vinyl acetate being 19% and Component B comprising EVA grafted with maleic acid anhydride with a proportion of copolymerized vinyl acetate of 28%. 
However, this does not teach the limitation “ethylene vinyl acetate of Component A has a vinyl acetate content in a range from 19% to 28% by weight” as page 18 of Applicant’s Specification only provides support for Component A comprising EVA with a proportion of copolymerized vinyl acetate being 19% as the proportion of copolymerized vinyl acetate of 28% is for Component B comprising EVA grafted with maleic acid anhydride, not Component A.

Regarding claim 27, there is no support for the limitation “ethylene vinyl acetate of Component A has a vinyl acetate content in a range from 19% to 28% by weight”. Page 18 of Applicant’s Specification discloses Component A comprising EVA with a proportion of copolymerized vinyl acetate being 19% and Component B comprising EVA grafted with maleic acid anhydride with a proportion of copolymerized vinyl acetate of 28%. 
However, this does not teach the limitation “ethylene vinyl acetate of Component A has a vinyl acetate content in a range from 19% to 28% by weight” as page 18 of Applicant’s Specification only provides support for Component A comprising EVA with a proportion of copolymerized vinyl acetate being 19% as the proportion of copolymerized vinyl acetate of 28% is for Component B comprising EVA grafted with maleic acid anhydride, not Component A.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6, 8-9, 11-18, 21 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al (US 2011/0305886) in view of Zucchelli (US 2015/0376368).

Regarding claim 1, Phan discloses a non-PVC surface or floor covering formed from an olefin based composition comprising an ethylene propylene copolymer (paragraph [0035]), an acid or anhydride functionalized polyolefin as a compatibilizer (paragraph [0035]) and a styrenic thermoplastic elastomer (paragraph [0035]); wherein the ethylene propylene copolymer has an ethylene content of 20 to 60 weight % and a total rubber content of 30 to 70 weight % (paragraph [0042]), wherein the term “functionalized polymer” for the acid or anhydride functionalized polyolefin is defined to be a polymer that is reacted with a functional group to cause all or part of the functional group to incorporate, graft, bond to physically attach to and/or chemically attach to the polymer (paragraphs [0048] and [0049]), the compatibilizer being a maleic anhydride functionalized random copolymer of polypropylene (paragraph [0053]), a sheet formed from the olefin-based composition (paragraph [0077]) and one or more additional layers such as a protective coating (paragraph [0077]).
The non-PVC surface or floor covering reads on the claimed floor covering. The olefin based composition reads on the claimed polymer composition. The ethylene propylene copolymer reads on the claimed component A comprising an olefin-based polymer. The acid or anhydride functionalized polyolefin reads on the claimed component B comprising a polymer comprising acid groups and/or anhydride groups which are grafted onto the polymer as the term “functionalized” includes grafting of all or part of a functional groups onto the polymer. The styrenic thermoplastic elastomer reads on the claimed component C of a styrene-based thermoplastic elastomer.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to ***. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Phan does not appear to explicitly disclose the non-PVC surface of floor covering comprising component A comprising ethylene vinyl acetate having no more than 28% by weight vinyl acetate.

However, Zucchelli discloses a flame retardant polymeric composition for a floor covering (Abstract and paragraph [0056]), wherein the flame retardant polymeric composition comprises at least a polyolefin, at least a polar polyolefin or a mixture of at least a polyolefin and at least a polar polyolefin (paragraph [0045]); wherein the polyolefin comprises ethylene propylene rubber (paragraph [0045]) and wherein the polar polyolefin comprises ethylene vinyl acetate with a vinyl acetate content from 14% to 50% (paragraph [0047]).
	The content of vinyl acetate in ethylene vinyl acetate overlaps the claimed range for the content of vinyl acetate.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to because having a polar polyolefin, such as ethylene vinyl acetate with a vinyl acetate content from 14% to 50%, confers good flame retardant properties and may be used in combination with polyolefins conferring to the polymer composition additional interesting properties such as good processability, better thermal resistance and electrical properties (paragraph [0048] of Zucchelli). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

It would have been obvious to one of ordinary skill in the art having the teachings of Phan and Zucchelli before him or her, to modify the surface or floor covering of Phan to include the ethylene vinyl acetate with a vinyl acetate content from 14% to 50% of Zucchelli in the olefin based composition of Phan because having a polar polyolefin, such as ethylene vinyl acetate with a vinyl acetate content from 14% to 50%, confers good flame retardant properties and may be used in combination with polyolefins conferring to the polymer composition additional interesting properties such as good processability, better thermal resistance and electrical properties (paragraph [0048] of Zucchelli).

Regarding claim 4, Phan discloses the non-PVC surface or floor covering comprising the styrenic thermoplastic elastomer comprising styrene isoprene styrene (paragraph [0058]).
The styrene isoprene styrene reads on the claimed styrene-based thermoplastic elastomer comprising an isoprene monomer built in the polymer chain as 1,2-vinyl isomer.

Regarding claim 6, Phan discloses the non-PVC surface or floor covering comprising the styrenic thermoplastic elastomer comprising a hydrogenated styrene thermoplastic block elastomer comprising styrene butylene styrene (SBS), styrene isoprene styrene (SIS), styrene ethylene butylene styrene (SEBS) or styrene ethylene propylene styrene (SEPS) (paragraph [0058]).

Regarding claim 8, Phan discloses the non-PVC surface or floor covering comprising the styrenic thermoplastic elastomer comprising a hydrogenated styrene thermoplastic block elastomer comprising styrene butylene styrene (SBS), styrene isoprene styrene (SIS), styrene ethylene butylene styrene (SEBS) or styrene ethylene propylene styrene (SEPS) (paragraph [0058]).
The styrene ethylene propylene styrene (SEPS) or styrene ethylene butylene styrene (SEBS) reads on the claimed styrene-based thermoplastic elastomer comprising a proportion of a diblock copolymer as ethylene propylene and ethylene butylene are diblock copolymers. 

Regarding claim 9, Phan discloses the non-PVC surface or floor covering comprising the styrenic thermoplastic elastomer comprising a hydrogenated styrene thermoplastic block elastomer comprising styrene butylene styrene (SBS), styrene isoprene styrene (SIS), styrene ethylene butylene styrene (SEBS) or styrene ethylene propylene styrene (SEPS) (paragraph [0058]).
The styrene butylene styrene (SBS), styrene isoprene styrene (SIS) reads on the claimed styrene-based thermoplastic elastomer comprising a triblock structure S-X-S with S being a styrene block and X being a block having elastomeric properties at 20 °C.

Regarding claim 11, Phan discloses the non-PVC surface or floor covering formed from an olefin based composition comprising an acid or anhydride functionalized polyolefin as a compatibilizer (paragraph [0035]), wherein the term “functionalized polymer” for the acid or anhydride functionalized polyolefin is defined to be a polymer that is reacted with a functional group to cause all or part of the functional group to incorporate, graft, bond to physically attach to and/or chemically attach to the polymer (paragraphs [0048] and [0049]) and wherein the compatibilizer is a maleic anhydride functionalized random copolymer of polypropylene where the amount of grafted maleic anhydride onto the polypropylene backbone is from 0.5 to 5% by weight (paragraph [0053]).
The maleic anhydride functionalized random copolymer of polypropylene where the amount of grafted maleic anhydride onto the polypropylene backbone is from 0.5 to 5% by weight reads on the claimed maleic anhydride groups grafted onto the polymer comprised by component B.

Regarding claim 12, Phan discloses the non-PVC surface or floor covering formed from an olefin based composition comprising an ethylene propylene copolymer (paragraph [0035]) and the olefin of the acid or anhydride functionalized polyolefin being a polypropylene ethylene copolymer (paragraph [0050]).
The olefin of the acid or anhydride functionalized polyolefin being a polypropylene ethylene copolymer which is the same as the ethylene propylene copolymer reads on the claimed component B comprising a polymer that matches the olefin-based polymer of component A.

Regarding claim 13, Phan discloses the non-PVC surface or floor covering formed from an olefin based composition comprising an acid or anhydride functionalized polyolefin as a compatibilizer (paragraph [0035]), wherein the term “functionalized polymer” for the acid or anhydride functionalized polyolefin is defined to be a polymer that is reacted with a functional group to cause all or part of the functional group to incorporate, graft, bond to physically attach to and/or chemically attach to the polymer (paragraphs [0048] and [0049]) and wherein the compatibilizer is a maleic anhydride functionalized random copolymer of polypropylene where the amount of grafted maleic anhydride onto the polypropylene backbone is from 0.5 to 5% by weight (paragraph [0053]).
The maleic anhydride functionalized random copolymer of polypropylene where the amount of grafted maleic anhydride onto the polypropylene backbone is from 0.5 to 5% by weight reads on the claimed anhydride groups grafted onto the polymer making up more than 1% by weight of component B.

Regarding claim 14, Phan discloses the non-PVC surface or floor covering comprising a sheet formed from the olefin-based composition (paragraph [0077]) and one or more additional layers such as a protective coating (paragraph [0077]).
The sheet formed from the olefin-based composition reads on the claimed at least one layer which contains the polymer composition. The one or more additional layers such as a protective coating reads on the claimed at least one further layer.
 
Regarding claim 15, Phan discloses a method of making a non-PVC surface or floor covering comprising a blend of an olefin-based composition being added to compounding equipment to mix and heat the blend into a uniform mass (paragraph [0099]), using a series of calender rolls to control the thickness and finish of a resulting sheet of the olefin based composition (paragraph [0099]), wherein the olefin based composition comprises an ethylene propylene copolymer (paragraph [0035]), an acid or anhydride functionalized polyolefin as a compatibilizer (paragraph [0035]) and a styrenic thermoplastic elastomer (paragraph [0035]) and wherein the term “functionalized polymer” for the acid or anhydride functionalized polyolefin is defined to be a polymer that is reacted with a functional group to cause all or part of the functional group to incorporate, graft, bond to physically attach to and/or chemically attach to the polymer (paragraphs [0048] and [0049]).
The non-PVC surface or floor covering reads on the claimed floor covering. The olefin based composition reads on the claimed polymer composition. The ethylene propylene copolymer reads on the claimed component A comprising an olefin-based polymer. The acid or anhydride functionalized polyolefin reads on the claimed component B comprising a polymer comprising acid groups and/or anhydride groups which are grafted onto the polymer as the term “functionalized” includes grafting of all or part of a functional groups onto the polymer. The styrenic thermoplastic elastomer reads on the claimed component C of a styrene-based thermoplastic elastomer. The blend of an olefin-based composition being added to compounding equipment to mix and heat the blend into a uniform mass reads on the claimed providing components A, B and C and manufacturing a polymer compositions by mixing components A, B and C in a mixer. The using a series of calender rolls to control the thickness and finish of a resulting sheet of the olefin based composition reads on the claimed shaping the polymer composition into a web.

Phan does not appear to explicitly disclose the non-PVC surface of floor covering comprising component A comprising ethylene vinyl acetate having no more than 28% by weight vinyl acetate.

However, Zucchelli discloses a flame retardant polymeric composition for a floor covering (Abstract and paragraph [0056]), wherein the flame retardant polymeric composition comprises at least a polyolefin, at least a polar polyolefin or a mixture of at least a polyolefin and at least a polar polyolefin (paragraph [0045]); wherein the polyolefin comprises ethylene propylene rubber (paragraph [0045]) and wherein the polar polyolefin comprises ethylene vinyl acetate with a vinyl acetate content from 14% to 50% (paragraph [0047]).
The content of vinyl acetate in ethylene vinyl acetate overlaps the claimed range for the content of vinyl acetate.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to because having a polar polyolefin, such as ethylene vinyl acetate with a vinyl acetate content from 14% to 50%, confers good flame retardant properties and may be used in combination with polyolefins conferring to the polymer composition additional interesting properties such as good processability, better thermal resistance and electrical properties (paragraph [0048] of Zucchelli). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 16, Phan discloses the method comprising the olefin based composition comprising 5 to 45% by weight of ethylene propylene copolymer (paragraph [0035]), 0.1 to 5% by weight of an acid or anhydride functionalized polyolefin (paragraph [0035]) and 0.5 to 20% by weight of a styrenic thermoplastic elastomer (paragraph [0035]).
The ethylene propylene copolymer reads on the claimed component A. The amount of component A based on the total of components A, B and C is 64.29 (45%/70%) to 89.29 (5%/5.6%) parts by weight. The acid or anhydride functionalized polyolefin reads on the claimed component B. The amount of component B based on the total of components A, B and C is 1.79 (0.1%/5.6%) to 7.14 (5%/70%) parts. The styrenic thermoplastic elastomer reads on the claimed component C. The amount of component C based on the total of components A, B and C is 8.93 (0.5%/5.6%) to 28.57 (20%/70%) parts.
The amount of ethylene propylene copolymer overlaps the claimed amount for component A in the polymer composition.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to impart elasticity, impact resistance and ease of process of the composition used in making the surface covering (paragraph [0042]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 17, Phan discloses the method comprising the olefin based composition comprising 5 to 45% by weight of ethylene propylene copolymer (paragraph [0035]), 0.1 to 5% by weight of an acid or anhydride functionalized polyolefin (paragraph [0035]) and 0.5 to 20% by weight of a styrenic thermoplastic elastomer (paragraph [0035]).
The ethylene propylene copolymer reads on the claimed component A. The amount of component A based on the total of components A, B and C is 64.29 (45%/70%) to 89.29 (5%/5.6%) parts by weight. The acid or anhydride functionalized polyolefin reads on the claimed component B. The amount of component B based on the total of components A, B and C is 1.79 (0.1%/5.6%) to 7.14 (5%/70%) parts. The styrenic thermoplastic elastomer reads on the claimed component C. The amount of component C based on the total of components A, B and C is 8.93 (0.5%/5.6%) to 28.57 (20%/70%) parts.

Regarding claim 18, Phan discloses the method comprising the olefin based composition comprising 5 to 45% by weight of ethylene propylene copolymer (paragraph [0035]), 0.1 to 5% by weight of an acid or anhydride functionalized polyolefin (paragraph [0035]) and 0.5 to 20% by weight of a styrenic thermoplastic elastomer (paragraph [0035]).
The ethylene propylene copolymer reads on the claimed component A. The amount of component A based on the total of components A, B and C is 64.29 (45%/70%) to 89.29 (5%/5.6%) parts by weight. The acid or anhydride functionalized polyolefin reads on the claimed component B. The amount of component B based on the total of components A, B and C is 1.79 (0.1%/5.6%) to 7.14 (5%/70%) parts. The styrenic thermoplastic elastomer reads on the claimed component C. The amount of component C based on the total of components A, B and C is 8.93 (0.5%/5.6%) to 28.57 (20%/70%) parts.

Regarding claim 21, Phan discloses the non-PVC surface or floor covering formed from an olefin based composition comprising an acid or anhydride functionalized polyolefin as a compatibilizer (paragraph [0035]), wherein the term “functionalized polymer” for the acid or anhydride functionalized polyolefin is defined to be a polymer that is reacted with a functional group to cause all or part of the functional group to incorporate, graft, bond to physically attach to and/or chemically attach to the polymer (paragraphs [0048] and [0049]) and the compatibilizer being a maleic anhydride functionalized random copolymer of polypropylene (paragraph [0053]).
The acid or anhydride functionalized polyolefin reads on the claimed component B comprising a polymer comprising maleic anhydride groups which are grafted onto the polymer as the term “functionalized” includes grafting of all or part of a functional groups onto the polymer.

Phan does not appear to explicitly disclose the non-PVC surface of floor covering comprising component A comprising ethylene vinyl acetate having no more than 28% by weight vinyl acetate.

However, Zucchelli discloses a flame retardant polymeric composition for a floor covering (Abstract and paragraph [0056]), wherein the flame retardant polymeric composition comprises at least a polyolefin, at least a polar polyolefin or a mixture of at least a polyolefin and at least a polar polyolefin (paragraph [0045]); wherein the polyolefin comprises ethylene propylene rubber (paragraph [0045]) and wherein the polar polyolefin comprises ethylene vinyl acetate with a vinyl acetate content from 14% to 50% (paragraph [0047]).
The content of vinyl acetate in ethylene vinyl acetate overlaps the claimed range for the content of vinyl acetate.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to because having a polar polyolefin, such as ethylene vinyl acetate with a vinyl acetate content from 14% to 50%, confers good flame retardant properties and may be used in combination with polyolefins conferring to the polymer composition additional interesting properties such as good processability, better thermal resistance and electrical properties (paragraph [0048] of Zucchelli). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 23, Phan does not appear to explicitly disclose the non-PVC surface of floor covering comprising component A comprising ethylene vinyl acetate having 19% to 28% by weight vinyl acetate.

However, Zucchelli discloses a flame retardant polymeric composition for a floor covering (Abstract and paragraph [0056]), wherein the flame retardant polymeric composition comprises at least a polyolefin, at least a polar polyolefin or a mixture of at least a polyolefin and at least a polar polyolefin (paragraph [0045]); wherein the polyolefin comprises ethylene propylene rubber (paragraph [0045]) and wherein the polar polyolefin comprises ethylene vinyl acetate with a vinyl acetate content from 14% to 50% (paragraph [0047]).
The content of vinyl acetate in ethylene vinyl acetate overlaps the claimed range for the content of vinyl acetate.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to because having a polar polyolefin, such as ethylene vinyl acetate with a vinyl acetate content from 14% to 50%, confers good flame retardant properties and may be used in combination with polyolefins conferring to the polymer composition additional interesting properties such as good processability, better thermal resistance and electrical properties (paragraph [0048] of Zucchelli). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 24, Phan does not appear to explicitly disclose the non-PVC surface of floor covering comprising component A comprising very-low density polyethylene and further comprising ethylene vinyl acetate.

However, Zucchelli discloses a flame retardant polymeric composition for a floor covering (Abstract and paragraph [0056]), wherein the flame retardant polymeric composition comprises at least a polyolefin, at least a polar polyolefin or a mixture of at least a polyolefin and at least a polar polyolefin (paragraph [0045]); wherein the polyolefin comprises ethylene propylene rubber (paragraph [0045]) and wherein the polar polyolefin comprises ethylene vinyl acetate with a vinyl acetate content from 14% to 50% (paragraph [0047]).

Given the equivalence and interchangeability of ethylene propylene copolymer, which is disclosed by Phan, and the combination of very low density polyethylene and ethylene vinyl acetate as taught by Zucchelli set forth above, it would have been obvious to one of ordinary skill in the art having the teachings of Phan and Zucchelli before him or her, to substitute the ethylene propylene copolymer in Phan for the combination of very low density polyethylene and ethylene vinyl acetate of Zucchelli as Zucchelli discloses ethylene propylene copolymer, very low density polyethylene and ethylene vinyl acetate as suitable alternatives for the olefin-based component.

Regarding claim 25, Phan does not appear to explicitly disclose the non-PVC surface of floor covering comprising component A comprising very-low density polyethylene and further comprising ethylene vinyl acetate.

However, Zucchelli discloses a flame retardant polymeric composition for a floor covering (Abstract and paragraph [0056]), wherein the flame retardant polymeric composition comprises at least a polyolefin, at least a polar polyolefin or a mixture of at least a polyolefin and at least a polar polyolefin (paragraph [0045]); wherein the polyolefin comprises ethylene propylene rubber (paragraph [0045]) and wherein the polar polyolefin comprises ethylene vinyl acetate with a vinyl acetate content from 14% to 50% (paragraph [0047]).

Given the equivalence and interchangeability of ethylene propylene copolymer, which is disclosed by Phan, and the combination of very low density polyethylene and ethylene vinyl acetate as taught by Zucchelli set forth above, it would have been obvious to one of ordinary skill in the art having the teachings of Phan and Zucchelli before him or her, to substitute the ethylene propylene copolymer in Phan for the combination of very low density polyethylene and ethylene vinyl acetate of Zucchelli as Zucchelli discloses ethylene propylene copolymer, very low density polyethylene and ethylene vinyl acetate as suitable alternatives for the olefin-based component.

Regarding claim 26, Phan does not appear to explicitly disclose the non-PVC surface of floor covering comprising component A comprising very-low density polyethylene and further comprising ethylene vinyl acetate.

However, Zucchelli discloses a flame retardant polymeric composition for a floor covering (Abstract and paragraph [0056]), wherein the flame retardant polymeric composition comprises at least a polyolefin, at least a polar polyolefin or a mixture of at least a polyolefin and at least a polar polyolefin (paragraph [0045]); wherein the polyolefin comprises ethylene propylene rubber (paragraph [0045]) and wherein the polar polyolefin comprises ethylene vinyl acetate with a vinyl acetate content from 14% to 50% (paragraph [0047]).

Given the equivalence and interchangeability of ethylene propylene copolymer, which is disclosed by Phan, and the combination of very low density polyethylene and ethylene vinyl acetate as taught by Zucchelli set forth above, it would have been obvious to one of ordinary skill in the art having the teachings of Phan and Zucchelli before him or her, to substitute the ethylene propylene copolymer in Phan for the combination of very low density polyethylene and ethylene vinyl acetate of Zucchelli as Zucchelli discloses ethylene propylene copolymer, very low density polyethylene and ethylene vinyl acetate as suitable alternatives for the olefin-based component.

Regarding claim 27, Phan does not appear to explicitly disclose the non-PVC surface of floor covering comprising component A comprising ethylene vinyl acetate having 19% to 28% by weight vinyl acetate.

However, Zucchelli discloses a flame retardant polymeric composition for a floor covering (Abstract and paragraph [0056]), wherein the flame retardant polymeric composition comprises at least a polyolefin, at least a polar polyolefin or a mixture of at least a polyolefin and at least a polar polyolefin (paragraph [0045]); wherein the polyolefin comprises ethylene propylene rubber (paragraph [0045]) and wherein the polar polyolefin comprises ethylene vinyl acetate with a vinyl acetate content from 14% to 50% (paragraph [0047]).
The content of vinyl acetate in ethylene vinyl acetate overlaps the claimed range for the content of vinyl acetate.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to because having a polar polyolefin, such as ethylene vinyl acetate with a vinyl acetate content from 14% to 50%, confers good flame retardant properties and may be used in combination with polyolefins conferring to the polymer composition additional interesting properties such as good processability, better thermal resistance and electrical properties (paragraph [0048] of Zucchelli). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 28, Phan does not appear to explicitly disclose the method  comprising component A comprising very-low density polyethylene and further comprising ethylene vinyl acetate.

However, Zucchelli discloses a flame retardant polymeric composition for a floor covering (Abstract and paragraph [0056]), wherein the flame retardant polymeric composition comprises at least a polyolefin, at least a polar polyolefin or a mixture of at least a polyolefin and at least a polar polyolefin (paragraph [0045]); wherein the polyolefin comprises ethylene propylene rubber (paragraph [0045]) and wherein the polar polyolefin comprises ethylene vinyl acetate with a vinyl acetate content from 14% to 50% (paragraph [0047]).

Given the equivalence and interchangeability of ethylene propylene copolymer, which is disclosed by Phan, and the combination of very low density polyethylene and ethylene vinyl acetate as taught by Zucchelli set forth above, it would have been obvious to one of ordinary skill in the art having the teachings of Phan and Zucchelli before him or her, to substitute the ethylene propylene copolymer in Phan for the combination of very low density polyethylene and ethylene vinyl acetate of Zucchelli as Zucchelli discloses ethylene propylene copolymer, very low density polyethylene and ethylene vinyl acetate as suitable alternatives for the olefin-based component.

Regarding claim 29, Phan does not appear to explicitly disclose the method  comprising component A comprising very-low density polyethylene and further comprising ethylene vinyl acetate.

However, Zucchelli discloses a flame retardant polymeric composition for a floor covering (Abstract and paragraph [0056]), wherein the flame retardant polymeric composition comprises at least a polyolefin, at least a polar polyolefin or a mixture of at least a polyolefin and at least a polar polyolefin (paragraph [0045]); wherein the polyolefin comprises ethylene propylene rubber (paragraph [0045]) and wherein the polar polyolefin comprises ethylene vinyl acetate with a vinyl acetate content from 14% to 50% (paragraph [0047]).

Given the equivalence and interchangeability of ethylene propylene copolymer, which is disclosed by Phan, and the combination of very low density polyethylene and ethylene vinyl acetate as taught by Zucchelli set forth above, it would have been obvious to one of ordinary skill in the art having the teachings of Phan and Zucchelli before him or her, to substitute the ethylene propylene copolymer in Phan for the combination of very low density polyethylene and ethylene vinyl acetate of Zucchelli as Zucchelli discloses ethylene propylene copolymer, very low density polyethylene and ethylene vinyl acetate as suitable alternatives for the olefin-based component.

Regarding claim 30, Phan does not appear to explicitly disclose the method  comprising component A comprising very-low density polyethylene and further comprising ethylene vinyl acetate.

However, Zucchelli discloses a flame retardant polymeric composition for a floor covering (Abstract and paragraph [0056]), wherein the flame retardant polymeric composition comprises at least a polyolefin, at least a polar polyolefin or a mixture of at least a polyolefin and at least a polar polyolefin (paragraph [0045]); wherein the polyolefin comprises ethylene propylene rubber (paragraph [0045]) and wherein the polar polyolefin comprises ethylene vinyl acetate with a vinyl acetate content from 14% to 50% (paragraph [0047]).

Given the equivalence and interchangeability of ethylene propylene copolymer, which is disclosed by Phan, and the combination of very low density polyethylene and ethylene vinyl acetate as taught by Zucchelli set forth above, it would have been obvious to one of ordinary skill in the art having the teachings of Phan and Zucchelli before him or her, to substitute the ethylene propylene copolymer in Phan for the combination of very low density polyethylene and ethylene vinyl acetate of Zucchelli as Zucchelli discloses ethylene propylene copolymer, very low density polyethylene and ethylene vinyl acetate as suitable alternatives for the olefin-based component.

Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al (US 2011/0305886) in view of Zucchelli (US 2015/0376368) in further view of Knoll et al (US 2014/0011929).

Phan and Zucchelli are relied upon as described above.

Regarding claim 2, Phan and Zucchelli do not appear to explicitly disclose the floor covering comprising the styrene-based thermoplastic elastomer comprising a hard phase and a soft phase where the soft phase has a glass transition temperature of -50 °C of higher.

However, Knoll discloses a thermoplastic composition for a floor covering (paragraphs [0001] and [0034]), wherein the thermoplastic composition comprises a soft phase of styrene-butadiene having 47% by weight of styrene (paragraph [0061]) and a total styrene content of 65% by weight (paragraph [0061]).
Styrene has a Tg of 100 °C or 373 K and butadiene has a Tg of -80 °C or 193 K. The Fox equation for calculating Tg for a copolymer is 1/Tg = w(n)/Tg(n) where n is the number of monomer components and w is the weight fraction. The Tg of the soft phase using the Fox equation 1/Tg = 0.47/373 K + 0.53/193 K = 0.004. Tg = 249.63 K or -23.38 °C.

It would have been obvious to one of ordinary skill in the art having the teachings of Phan, Zucchelli and Knoll before him or her, to modify the surface or floor covering of Phan to include the styrene elastomer of Knoll having a soft phase of styrene-butadiene having 47% by weight of styrene and a total styrene content of 65% for the styrenic thermoplastic elastomer of Phan because having the required styrene elastomer having a soft phase of styrene-butadiene having 47% by weight of styrene and a total styrene content of 65% provides a combination of minimal glass transition temperature reduction of the hard phase in conjunction with prevention of oil exudation (paragraph [0061] of Knoll)

Regarding claim 3, Phan and Zucchelli do not appear to explicitly disclose the floor covering comprising the styrene-based thermoplastic elastomer comprising the soft phase comprising styrene.

However, Knoll discloses a thermoplastic composition for a floor covering (paragraphs [0001] and [0034]), wherein the thermoplastic composition comprises a soft phase of styrene-butadiene having 47% by weight of styrene (paragraph [0061]) and a total styrene content of 65% by weight (paragraph [0061]).
Styrene has a Tg of 100 °C or 373 K and butadiene has a Tg of -80 °C or 193 K. The Fox equation for calculating Tg for a copolymer is 1/Tg = w(n)/Tg(n) where n is the number of monomer components and w is the weight fraction. The Tg of the soft phase using the Fox equation 1/Tg = 0.47/373 K + 0.53/193 K = 0.004. Tg = 249.63 K or -23.38 °C.

Regarding claim 5, Phan and Zucchelli do not appear to explicitly disclose the floor covering comprising the styrene-based thermoplastic elastomer having a styrene content between 15% by weight and 80% by weight.

However, Knoll discloses a thermoplastic composition for a floor covering (paragraphs [0001] and [0034]), wherein the thermoplastic composition comprises a soft phase of styrene-butadiene having 47% by weight of styrene (paragraph [0061]) and a total styrene content of 65% by weight (paragraph [0061]).
Styrene has a Tg of 100 °C or 373 K and butadiene has a Tg of -80 °C or 193 K. The Fox equation for calculating Tg for a copolymer is 1/Tg = w(n)/Tg(n) where n is the number of monomer components and w is the weight fraction. The Tg of the soft phase using the Fox equation 1/Tg = 0.47/373 K + 0.53/193 K = 0.004. Tg = 249.63 K or -23.38 °C.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Phan et al (US 2011/0305886) in view of Zucchelli (US 2015/0376368) in further view of Segaert et al (US 2015/0121793).

Phan and Zucchelli are relied upon as described above.

Regarding claim 19, Phan and Zucchelli do not appear to explicitly disclose the method comprising grinding a lower face of the web.

However, Segaert disclose a method comprising providing a levelling treatment of a grinding treatment on the surface of said two layers of thermoplastic material (paragraphs [0010] and [0054]).

It would have been obvious to one of ordinary skill in the art having the teachings of Phan, Zucchelli and Segaert before him or her, to modify the surface or floor covering of Phan and Zucchelli to include the grinding treatment of Segaert for the lower surface of the sheet of Phan because having the required grinding treatment provides the desired levelling of the layer (paragraph [0054] of Segaert).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Phan et al (US 2011/0305886) in view of Zucchelli (US 2015/0376368) in further view of Hausmann et al (WO 00/27892).

Regarding claim 20, Phan discloses the non-PVC surface or floor covering comprising a sheet formed from the olefin-based composition (paragraph [0077]) and one or more additional layers such as a protective coating (paragraph [0077]).
The sheet formed from the olefin-based composition reads on the claimed support layer comprising the polymer composition.

Phan does not appear to explicitly disclose the non-PVC surface or floor covering comprising a cover layer fixed to an upper surface of the support layer where the cover layer comprises a transparent ionomer film.

However, Hausmann disclose a protective coating as a wear layer for a floor tile (pg. 1, lines 7-11) and wherein the protective layer is formed from an ionomer composition that provides transparency (pg. 3, lines 20-26).

It would have been obvious to one of ordinary skill in the art having the teachings of Phan, Zucchelli and Hausmann before him or her, to modify the non-PVC surface or floor covering of Phan and Zucchelli to substitute the protective coating of Phan for protective coating of Hausmann formed from an ionomer composition that provides transparency because having the required protective coating formed from an ionomer composition that provides transparency provides higher scratch resistance while still allowing thermoplastic processability, non-toxicity (pg. 2, lines 17-21 of Hausmann).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that Phan and Inada alone or in combination do not disclose or suggest EVA having a content of vinyl acetate of no more than 28%.

The Examiner agrees and notes that Inada does not disclose or suggest EVA having a content of vinyl acetate of no more than 28% and therefore the previous rejections have been withdrawn.
However, new grounds of rejection under 103 have been made for claims 1 and 15 by Phan in view of Zucchelli as stated above.

Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive.

Applicants argue that Knoll and Segaert do not cure the deficiencies of Phan and Inada.

The Examiner disagrees and notes that Knoll and Segaert are teaching references used to teach a styrene elastomer having a soft phase of styrene-butadiene having 47% by weight of styrene and a total styrene content of 65% (Knoll) and a grinding treatment (Segaert).

However, note that while Knoll and Segaert do not disclose all the features of the present claimed invention, Knoll and Segaert are as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teach certain concepts, namely a styrene elastomer having a soft phase of styrene-butadiene having 47% by weight of styrene and a total styrene content of 65% (Knoll) and a grinding treatment (Segaert), and in combination with the primary reference, discloses the presently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785